                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


FREDERICK BANKS #05711-068                       CASE NO. 2:21-CV-00245 SEC P

VERSUS                                           JUDGE JAMES D. CAIN, JR.

TRUMP ARTICLES OF IMPEACHMENT                    MAGISTRATE JUDGE KAY
INCITEMENT OF INSURR ET AL



                                      JUDGMENT

      Before the court is a Report and Recommendation [doc. 11] of the Magistrate Judge,

recommending that this matter be denied and dismissed with prejudice. The court has

conducted an independent review of the record, notes the lack of objections, and finds that

the report and recommendation is correct under applicable law. Accordingly, IT IS

ORDERED that the Report and Recommendation [doc. 11] be ADOPTED and that the

petition for writ of habeas corpus be DENIED AND DISMISSED WITH PREJUDICE

under Rule 4 of the Rules Governing Section 2254 Proceedings in the United States District

Courts.

      THUS DONE AND SIGNED in Chambers on this 30th day of June, 2021.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
